REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



The “computer readable storage medium” is interpreted in light of the Specification at para 0027 (e.g., “not to be construed as being transitory signals per se”).

Further, the nearest prior art Dahlberg et al. (US 20180375922) discloses a first and second dataset for determining comparisons [0010] and Consoli et al. (US 20200219627) even discloses analyzing different domains amongst different data particularly with respect to data groupings [0004]; however, the cited art even in combination fails to specifically teach machine learning based on a generated, for each domain in the plurality of domains, a derived cross -dataset default value and derived cross-dataset value range derived from results of the execution of the initial automated machine learning process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144